Citation Nr: 1717097	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-19 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for chronic headaches.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2015, November 2015 and March 2016 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for chronic sinusitis and a TBI, continued a 70 percent rating for PTSD, denied TDIU, granted service connection for chronic headaches, and assigned a 0 percent rating, effective May 27, 2015, and a 30 percent rating, effective February 3, 2016.  A May 2015 Decision Review Officer decision assigned the 30 percent rating an earlier effective date of May 27, 2015.  The RO in Philadelphia, Pennsylvania, certified these claims to the Board for appellate review.

During the course of this appeal, the Veteran requested to testify before the Board in support of these claims.  However, after VA acknowledged the request, the Veteran withdrew the request for hearing in a written statement dated October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic sinusitis and entitlement to service connection for TBI are addressed REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  PTSD causes the Veteran occupational and social impairment, but less than total social impairment, with reduced reliability and productivity and deficiencies in mood.

2.  The Veteran's headache attacks occur once monthly, but are neither characteristically prostrating, nor prolonged or productive of severe economic inadaptability. 

3.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD and headaches.

4.  Service-connected disabilities, rated less than total, make the Veteran unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for entitlement to a rating in excess of 30 percent for chronic headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016). 

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA must notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA must also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016). 

Here, the Veteran does not assert that VA failed to satisfy the duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In addition, since requesting and undergoing VA examinations, he has not asserted that the examination reports are inadequate to decide these claims.  Therefore, no further notification or assistance is necessary and the duties to notify and assist have been satisfied.

Analysis

The Veteran seeks ratings in excess of 70 percent and 30 percent for PTSD and headaches, respectively, and a TDIU.  According to written statements dated May, June, October and December 2015, and January, March, April and May 2016, he contends that headaches should be rated 50 percent and PTSD, of which his headaches and depression are a part, has prevented him from working since late April 2015.  He claims that he has submitted an opinion from his treating physician confirming that both disabilities make him unable to work.  The Veteran cites to the report of an October 2015 VA mental health examination which indicates he denied any concerns about employment from a mental health perspective, explaining that, at the time, he was trying to obtain a job with VA and did not want any admission in this regard to interfere with obtaining a job.

Although the preponderance of the evidence is against increased ratings for the Veteran's PTSD and headaches, the Board finds that the evidence supports the assignment of TDIU.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and the symptoms warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

Service-connected mental health disabilities, with the exception of eating disorders, are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Diagnostic Code 9411 governs ratings of PTSD, and using the General Formula provides that a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

In this case, the Veteran has multiple psychiatric diagnoses, including PTSD and depressive disorder, the symptoms of which co-occur or overlap.  In August 2015, a VA examiner found the depressive disorder secondary to the PTSD and, since then, other treatment providers and VA examiners have clinically associated the two conditions.  Therefore, as requested, the Board will consider both in determining the severity of PTSD.  

VA examiners evaluated the Veteran's PTSD with depression during the course of this appeal, including in August 2015 and February 2016, and found it to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, a finding meeting the criteria for a 30 percent rating, and occupational and social impairment with reduced reliability and productivity, a finding meeting the criteria for a 50 percent rating.  During the same time period, treatment records showed a progressive worsening of the Veteran's mental state, beginning after he lost his job in April 2015.  The RO, having considered both the VA examinations and the treatment records, assigned the Veteran a 70 percent rating pursuant to Diagnostic code 9411.  The question that remains is whether the disability warrants a 100 percent rating, which is warranted when it causes total occupational and social impairment.  

There is evidence of record supporting a finding that the PTSD makes the Veteran totally impaired occupationally.  Medical professionals have noted that the Veteran has a persistently negative emotional state with depressed mood, guilt, and shame; a diminishing ability to experience positive emotions; intermittent estrangement from others; anxiety; impaired sleep and concentration; suicidal ideation; increasing stress; more frequent intrusive memories of combat; irritability; increasing memory loss, which would hinder his ability to work; and hypervigilance.  There is not, however, evidence of record supporting a finding that the PTSD makes the Veteran totally impaired socially.  

Rather, during the course of this appeal, the Veteran remained remarkably social, enjoying multiple relationships with others.  During VA examinations conducted in August 2015 and February 2016 and treatment visits dated since June 2015, he reported being married for in excess of 65 years and described his marriage as going well, having good relationships with his children, one friend and the friend's family, phoning his sister every one or two months, living with and supporting his daughter and grandchild, and volunteering briefly, as a greeter at a VA facility, the duties of which require social skills and a certain degree of congeniality.  Based on that evidence, the Board finds that the preponderance of the evidence is against a finding that the service-connected mental disorder causes total social impairment.

Based on the absence of total social impairment, the Board may not assign a 100 percent rating for PTSD.  The Veteran does not assert that the rating criteria fail to contemplate the level of severity and symptomatology of his PTSD.  Therefore, the Board need not consider the claim on an extraschedular basis under 38 C.F.R. § 3.321.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Headaches

The RO has rated the Veteran's headaches 30 percent pursuant to Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  That rating was based on characteristic prostrating attacks occurring on an average of once monthly over the last several months.  To warrant an increased 50 percent rating, the evidence must establish that the Veteran has very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  The Veteran does not allege that level of symptomatology and the Board finds that the evidence does not show that leve of symptomatology.

Although treatment records confirm headache complaints, during a VA examination conducted in September 2015, the Veteran denied they were prostrating in nature.  He stated that they were manifesting every now and then, ranging from mild to intense, pulsating or throbbing, dulled with aspirin, lasting less than one day.  Furthermore, that examination did not support a finding of very frequent or causing economic inadaptability.  He specifically indicated that his headaches did not impact his ability to work.

In February 2016, the Veteran described the headaches somewhat similarly, but indicated that they were prostrating in nature and manifesting once monthly.  He denied that they occurred frequently and caused economic inadaptability.  He again indicated his headaches did not impact his ability to work.

Headaches of that nature, occurring as described, warrant the assignment of nor more than a 30 percent rating.  In the absence of very frequent, completely prostrating headaches, the Board may not assign the headaches a schedular rating in excess of 30 percent under Diagnostic Code 8100.  The Veteran does not assert that the rating criteria fail to contemplate the level of severity and symptomatology of his headaches; therefore, the Board need not consider this claim on an extraschedular basis under 38 C.F.R. § 3.321.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



TDIU

TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  If a claimant has only one disability, that disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Here, the Veteran satisfies the percentage requirements.  He is service connected for PTSD, rated 70 percent, and chronic headaches, rated 30 percent.  This translates to a combined disability rating of 80 percent.  38 C.F.R. § 4.25 (2016).  The question is therefore whether these service-connected disabilities prevent the Veteran from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran has submitted evidence to that effect.  In April 2016, the Veteran's treating physician submitted a letter indicating she had been treating the Veteran since 1996 for multiple medical conditions, including headaches, clinical depression and associated PTSD.  The physician characterized the conditions as wartime injuries and, based on her clinical judgment, found the Veteran permanently disabled secondary to those disability.  Although she did not specifically indicate that those permanent disabilities were totally disabling, considering the other evidence of record, including the Veteran's credible statements and reports of VA examinations conducted during the course of this appeal, it is reasonable to assume that she intended her words to have that meaning.  

The other evidence shows that the Veteran, an impressively productive individual in his 90s, was working as a security guard until late April 2015, when, in attempting to qualify at the shooting range, he suffered a seizure, resulting in the confiscation of his weapon and the loss of his job.  Thereafter, having intended to work until he was 100 years old, he began experiencing mental health issues, particularly PTSD-associated depression, now requiring medication.  These issues progressively worsened thanks to his failure to obtain gainful employment.  He needed a job to pay bills as he was caring for spouse, daughter, and grandchild, all of whom live with him.  He volunteered as a greeter at a VA facility in the hope of it leading to paid employment.  As alleged, the Veteran's age appears to be a liability, one likely to hinder his employability in the future and negatively affect his mental health status to a greater extent.  Overall, considering all the evidence of record, the Board finds that the Veteran's headaches and mental disorder cause him to be unable to secure or follow a substantially gainful occupation consistent with this experience, training, and abilities.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, while rated less than total, prevent him from obtaining or maintaining gainful employment.  The criteria for a TDIU are thus met, entitling the Veteran to TDIU, and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied. 

Entitlement to a rating in excess of 30 percent for chronic headaches is denied.  

Entitlement to TDIU is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for chronic sinusitis and a TBI, but additional action is necessary before the Board can proceed.  

The Veteran alleges that his chronic sinusitis initially manifested in service.  He further alleges that he injured his head in service in Okinawa while delivering ammunition to the troops.  Allegedly, on the way, they faced enemy fire; they jumped out of their truck, which was hit, and then heard an explosion.  The Veteran lost consciousness and two soldiers were killed.  Once conscious, he realized his head was bleeding and he felt dizzy and unable to walk.  He claims that thereafter, including following separation from service, he periodically experienced episodes of dizziness and other TBI residuals.

During the course of this appeal, the RO provided the Veteran VA sinus and TBI examinations.  The reports of those examinations are inadequate to decide the claims.  The examiners confirmed that the Veteran was treated for sinusitis in service and now has chronic sinusitis, but ruled out a relationship between the two.  Neither examiner contemplated the Veteran's competent statements regarding lay-observable sinus symptoms experienced after service, but before a medical professional first found the sinusitis to be chronic.   

In addition, based on the Veteran's reported history, but noting no corroborative documentation, examiners confimed that the Veteran experienced a TBI during in-service combat.  The examiners concluded that the TBI was acute and resolved on separation from service, with no related diagnoses for years.  Again, the examiners did not contemplate the Veteran's competent statements regarding lay-observable TBI symptoms experienced during the interim time period.  In September 2015, one examiner also found that the TBI preexisted service but was not aggravated therein.  That examiner provided no rationale for that finding.   

Accordingly, these claims are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), necessitating expedited handling.

1.  Schedule the Veteran a VA examination.  The examiner must review all pertinent evidence of record, including service medical records showing treatment for sinusitis and a prescription for phenobarbital, and post-service VA examination reports and treatment records showing a diagnosis of chronic sinusitis.  The examiner should record in detail the Veteran's history of sinus symptoms, including whether and how frequently they continued to manifest following the in-service treatment for sinusitis.  The examiner should also record the Veteran's reported history of symptoms following the claimed TBI during service, including whether they continued to manifest after service.  The examiner should explain, referring to the Veteran's service treatment records, why, in 1945, a doctor would have prescribed the Veteran phenobarbital.  The examiner should provide a rationale for all opinions expressed, including by citing to the record.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that chronic sinusitis was incurred in service or is related to any event in service, to include treatment for sinusitis?  The examiner should consider the Veteran's lay history of having experienced symptoms since service.

(b)  Is it clear and unmistakable that a TBI preexisted the Veteran's entrance to service.  Please cite to evidence to support that finding.

(c)  If it is clear and unmistakable that a TBI preexisted service, is it clear and unmistakable that the preexisting TBI was not aggravated during service.  Please cite to evidence suporting that finding.

(d)  Is it at least as likely as not (50 percent or greater probability) that a TBI was incurred in service and has resulted in current residuals?  Are there any current residuals that can be attributed to any TBI?

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


